Citation Nr: 1702516	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

In a January 2016 remand, the Board noted that the evidence of record contains a certificate of honorable discharge from the United States Army dated in January 1972 and a June 1970 document from the Department of the Army ordering the Veteran to attend annual active duty for training.  The Board remanded the case to verify the Veteran's dates of service and to obtain the Veteran's additional Army Reserve and active duty for training service medical and personnel records.  

In February 2016, the Veteran's complete medical/dental records and entire personnel file at the National Personnel Records Center were requested.  However, only verification of the dates of active duty service from January 1966 to December 1967 was requested.  There is no indication that an attempt to verify the Veteran's dates of service in the Reserves in 1970 and 1972 or attempt to obtain the Veteran's Army Reserve and active duty for training service medical and personnel records was made, as directed by the Board.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the claim must be remanded to verify the Veteran's dates of the Veteran's service in the Army Reserve and active duty for training and attempt to obtain the records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact all appropriate records repositories to verify the Veteran's dates of service in the Army Reserve and attempt to obtain the Veteran's Army Reserve and active duty for training service medical and personnel records, to include any records from 1970 and 1972.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




